Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 5, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146694                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DISCOUNT TIRE CO.,                                                                                     David F. Viviano,
           Petitioner-Appellee,                                                                                      Justices

  v                                                                SC: 146694
                                                                   COA: 307038
                                                                   Court of Claims: 10-000026-MT
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the November 6, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that portion of the Court of Appeals
  opinion holding that Mich Admin Code R 205.16 is invalid. The Court of Appeals did
  not need to reach this issue because, as it correctly held, the petitioner met the
  requirements of that rule. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 5, 2013
           p0702
                                                                              Clerk